DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "the shell comprising a second semiconductor nanocrystal …, the second semiconductor nanocrystal comprises zinc, sulfur and selenium, wherein the shell further comprises a third shell layer…, and wherein the third shell layer comprises Zn and S", as recited in claim 7 and "the shell comprising a second semiconductor nanocrystal …, the second semiconductor nanocrystal comprises zinc, sulfur and ZnSe, ZnTe or a combination thereof when "the shell comprising a second semiconductor nanocrystal, wherein the second semiconductor nanocrystal comprises zinc, sulfur and selenium", as recited in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "…, the third shell layer comprises Zn and S", as recited in claim 9, is unclear as to how the third shell layer (of the shell) can comprise Zn and S when "the shell comprising a second semiconductor nanocrystal, wherein the second semiconductor nanocrystal comprises zinc, sulfur and selenium", as recited in claim 1.
The claimed limitation of "…, the third semiconductor nanocrystal is ZnSe, ZnTe, or a combination thereof", as recited in claim 9, is unclear as to how the third semiconductor nanocrystal (of the first shell layer of the shell) can be ZnSe, ZnTe, or a combination thereof when "the shell comprising a second semiconductor nanocrystal, zinc, sulfur and selenium", as recited in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 22-25, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippen et al. (2017/0306227) supported by Guo (9,169,435) in view of Sou et al. (J. of Elec. Mat., 2000).
As for claims 1, 6, 11, 22, 24 and 25, Ippen et al. show in Fig. 6 and related text a quantum dot polymer composite (an electronic device), comprising: 
a polymer matrix; and 
a quantum dot disposed in the polymer matrix ([0162]), the quantum dot comprising: 
a core InP/(or InP/ZnSe/ZnSexS1-x) comprising a first semiconductor nanocrystal ([0157]), and 
a shell ZnSe/ZnSexS1-x/ZnS (or ZnSexS1-x/ZnS) disposed on the core, the shell comprising a semiconductor nanocrystal (abstract; [0157]), 
wherein 
the first semiconductor nanocrystal comprises a Group III-V compound,
the second semiconductor nanocrystal comprises zinc, sulfur, and selenium,
the quantum dot does not include cadmium,

the quantum dot has a quantum yield of greater than or equal to 80% ([0158], table 2; Guo: Col. 5, lines 15-25; Col. 15, lines 14-27; Col. 18, lines 30-42; Col. 19, lines 51-64; Col. 22, lines 18-30)); and
wherein the core does not include copper ([0114], line 17; [0157]; Guo: [0131]);
wherein the shell comprises a first shell layer ZnSe (or ZnSexS1-x adjacent to ZnSe) and a second shell layer ZnSexS1-x (adjacent to ZnS) is adjacent to the first shell layer,  
wherein a composition of the first shell layer is different than a composition of the second shell layer ([0141]), and
wherein the second shell layer comprises the second semiconductor nanocrystal.
Ippen et al. do not disclose the shell comprising a dopant, and the dopant comprises a Group 2A metal having an effective ionic radius less than an effective ionic radius of Zn2+, a Group 3A element having an effective ionic radius less than an effective ionic radius that of Zn2+, or a combination thereof; the quantum yield of greater than or equal to 80% (or the emission peak with the full width at half maximum of less than 40 nanometers) (claims 1, 22 and 24); the second shell layer comprises the dopant (claim 6); the Group 2A element comprises beryllium, magnesium, or a combination thereof, and wherein the Group 3A element comprises aluminum, gallium, boron, or a combination thereof (claim 11); the dopant comprises aluminum, gallium, boron, or a combination thereof (claim 25).

As for claims 1, 22 and 24, ZnSexS1-x comprising a dopant, and the dopant comprises a Group 2A metal having an effective ionic radius less than an effective ionic radius of Zn2+, a Group 3A element having an effective ionic radius less than an effective ionic radius that of Zn2+, or a combination thereof (pg. 723, Col. 2, lines 18-19; tables I and II).

As for claim 11, the Group 2A element comprises beryllium, magnesium, or a combination thereof, and wherein the Group 3A element comprises aluminum, gallium, boron, or a combination thereof (pg. 723, Col. 2, lines 18-19; tables I and II).

As for claim 25, the dopant comprises aluminum, gallium, boron, or a combination thereof (pg. 723, Col. 2, lines 18-19; tables I and II).
Ippen et al., Guo et al. and Sou et al. are analogous art because they are directed to a ZnS-based semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ippen et al. and Guo et al. with the specified feature(s) of Sou et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include ZnSxSe1-x comprising a dopant, and the dopant comprising a Group 2A metal having an effective ionic radius less than an effective ionic radius of Zn2+, a Group 3A element having an effective ionic radius less than an effective ionic radius that of Zn2+, or a combination thereof; the Group 2A element comprises beryllium, magnesium, or a combination thereof, and wherein the Group 3A element comprises aluminum, gallium, boron, or a combination thereof; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Therefore, the combined device shows the shell comprising a dopant, and the dopant comprises a Group 2A metal having an effective ionic radius less than an effective ionic radius of Zn2+, a Group 3A element having an effective ionic radius less than an effective ionic radius that of Zn2+, or a combination thereof; and the second shell layer comprises the dopant.

As for claim 2, the combined device shows the Group III-V compound further comprises a Group II metal, a Group IV metal, or a combination thereof (Ippen: Fig. 6; [0105], lines 8-10).

As for claim 3, the combined device shows the first semiconductor nanocrystal further comprises a Group II-VI compound, a Group IV-VI compound, a Group 1-III-VI compound, a Group I-II-IV-VI compound, or a combination thereof (Ippen: Fig. 6).

As for claim 4, the combined device shows the first semiconductor nanocrystal comprises InP, InZnP, or a combination thereof (Ippen: Fig. 6).

As for claim 5, the combined device shows in the shell, a molar ratio of sulfur with respect to selenium is greater than or equal to about 1 (Ippen: [0138]-[0141]).

As for claim 7, the combined device shows the shell further comprises a third shell layer disposed on the second shell layer, optionally as an outermost layer, and wherein the third shell layer comprises Zn and S (Ippen: Fig. 6).

As for claim 8, the combined device shows the first shell layer comprises a third semiconductor nanocrystal and is disposed directly on the core, and 
wherein a bandgap energy of the third semiconductor nanocrystal is greater than a bandgap energy of the first semiconductor nanocrystal, and 
wherein the bandgap energy of the third semiconductor nanocrystal is less than a bandgap energy of the second semiconductor nanocrystal (Ippen: abstract; [0157]; note: a band gap energy of ZnSxSe1-x increase by increasing the sulfur concentration).

As for claim 9, the third semiconductor nanocrystal is ZnSe, ZnTe, or a combination thereof (Ippen: Fig. 6; abstract).

As for claim 10, the combined device shows in the shell, a molar ratio of sulfur with respect to selenium changes in a radial direction (Ippen: abstract; [0138]-[0141]).

As for claim 12 and 13, Ippen et al., Guo et al. and Sou et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except an amount of the dopant is less than or equal to about 0.3 (or 0.1) mole with respect to 1 mole of Zn.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include an amount of the dopant being less than or equal to about 0.3 (or 0.1) mole with respect to 1 mole of Zn, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which 

As for claim 23, the combined device shows the polymer matrix comprises a thiol-ene resin, a (meth)acrylate polymer, a urethane resin, an epoxy resin, a vinyl polymer, a silicone resin, or a combination thereof (Ippen: [0162], lines 1-4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEIYA LI/Primary Examiner, Art Unit 2811